Concurring and Dissenting Opinion by
Judge Blatt:
I agree that the claimant is not entitled to benefits for the period subsequent to September 1, 1972, because he was then employed and receiving a salary in excess of $85.00 per week.
I must dissent, however, as to that period prior to September 1, 1972. My reasons for so doing were expressed in my dissent in Etter v. Unemployment Compensation Board of Review, 12 Commonwealth Ct. 642, 316 A. 2d 659 (1974), and I remain of the opinion that only the Legislature can limit benefits in the way that the majority opinion in this case and in Etter, supra, purports to do.